DETAILED CORRESPONDENCE
This Office action is in response to the election received March 16, 2021.
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on March 16, 2021 is acknowledged.
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 16, 2018.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,649,330 (ARAI et al) in view of IWAI et al (2004/0110085). 
The claimed resist composition in the ARAI et al recite a compound (b1).  The currently claimed compound to (bd1) is broader and generic to (b1), thus a patent to the current composition and compound would extend the grant to the U.S. patented resist composition having the compound of formula (b1) beyond the statutory 20 years from filing.  The mixed solvent as claimed is addressed hereafter.	
IWAI et al (2004/0110085) disclose chemically amplified resist compositions which disclose that a mixture of a PGMEA and a solvent with a hydroxyl group, such as PGME provide paragraph [0139] shown here:
    PNG
    media_image1.png
    141
    467
    media_image1.png
    Greyscale

Example 5 report a composition having a blend of PGMEA and PGME as seen in paragraph [0217]. 
Thus it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use a mixture of solvents in the composition of U.S. Patent 10,649,330 as claimed and expect improved storage stability as taught from IWAI et al, thus arriving at the currently claimed composition of claims 1-13, which would extend a grant to an obvious invention.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/420,947 in view of IWAI et al (2004/0110085). 
The claimed resist composition in Application No. 16/420,947 recite a compound (bd1) being the same or similar to formula of (bd1) as currently recited and if allowed would extend the grant to the resist composition having the compound of formula (bd1) beyond the statutory 20 years from filing.  The mixed solvent as claimed is addressed hereafter.	
IWAI et al (2004/0110085) disclose chemically amplified resist compositions which disclose that a mixture of a PGMEA and a solvent with a hydroxyl group, such as PGME provide paragraph [0139] shown here:
    PNG
    media_image1.png
    141
    467
    media_image1.png
    Greyscale

Example 5 report a composition with a blend of PGMEA and PGME as seen in paragraph [0217]. 
Thus it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use a mixture of solvents in the composition of copending application 16/420,947 as claimed and expect improved storage stability as taught from IWAI et al, thus arriving at the currently claimed composition of claims 1-13 and extending a grant to an obvious invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over YOSHIDA et al (2007/0100159) or JP-2017102267 (KINOSHITA et al) in view of IWAI et al (2004/0110085)
The claimed invention recites the following:

    PNG
    media_image2.png
    778
    580
    media_image2.png
    Greyscale

page 6, paragraph [0044] shown here:
    PNG
    media_image3.png
    102
    223
    media_image3.png
    Greyscale

YOSHIDA et al lack a working example using the particular anion in the photoacid generator as seen in the Example on page 21.
KINOSHITA et al disclose a photoacid generator defined as (B-4) in paragraph [0263] shown here:
 
    PNG
    media_image4.png
    108
    244
    media_image4.png
    Greyscale

The working examples on page 56, Table 2 of KINOSHITA et al do not use the photoacid (B-4), however it is clearly taught as a functionally equivalent photoacid suitable for the composition in KINOSHITA et al.
IWAI et al (2004/0110085) disclose chemically amplified resist compositions which disclose that a mixture of a PGMEA and a solvent with a hydroxyl group, such as PGME that paragraph [0139] shown here:
    PNG
    media_image1.png
    141
    467
    media_image1.png
    Greyscale

Example 5 report a composition with a blend of PGMEA and PGME as seen in paragraph [0217]. 
            It would have been prima facie obvious to one of ordinary skill in the art of photosensitive composition to use the photoacid of YOSHITA et al or KINOSHITA et al in their working examples replacing any of the photoacid in the compositions as seen in the Example on page 21 of YOSHIDA et and Example 1 in Table 2 of KINOSHITA et al  with a mixture of solvents such as PGMEA and PGME with the reasonable expectation of having a composition which is excellent in resolution and pattern shape as reported in the YOSHIDA et al and KINOSHITA et al and storage stability as reported in IWAI et al.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP-2008280980 (IWAI et al) report an anion for a photoacid generator having the following structure (b-13-6) which is cumulative to the rejections above:

    PNG
    media_image5.png
    139
    780
    media_image5.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                J.Chu
April 10, 2021